SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com October 22, 2009 Securities and Exchange Commission Washington, D.C. 20549 Ladies and Gentlemen: We have read the statement included under Item 4.01 in the Form 8-K/A dated September 25, 2009 of IB3 Networks (the “Company”) to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate to our dismissal and our review of the quarter ended June 30, 2009. We cannot confirm or deny that the appointment of Maddox Ungar Silberstein, PLLC was approved by the Board of Directors, or that they were not consulted prior to their appointment as auditors. Very truly yours, /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, NV Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 50 S Jones Blvd. Suite 202, LAS VEGAS, NEVADA 89107 (888)727-8251 Fax:
